Citation Nr: 0309142	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  98-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether the veteran's death was the result of his own willful 
misconduct. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran entered active duty in December 1973 and died in 
service in October 1979.  The appellant is his daughter.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 decision of the 
RO which denied the appellant's claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits.  The 
appellant's custodian was sent notice of this decision in 
March 1997.  A notice of disagreement was received in 
February 1998 and the RO issued a statement of the case in 
August 1998.  In September 1998, the appellant submitted a 
completed VA Form 21-22 appointing The American Legion as her 
representative and requesting a 30 day extension for 
submission of a VA Form 9.  The RO granted the request for 
extension in October 1998.  A substantive appeal was received 
from the appellant's representative in November 1998.  

The Board remanded the claim to the RO in September 2000.  At 
that time, the Board noted that a December 1981 RO 
Administrative Decision denied the appellant's mother DIC on 
the basis that the veteran's death was due to his own willful 
misconduct.  In June 1982, the appellant's mother filed a 
claim for DIC on behalf of the appellant.  The RO denied that 
claim in August 1982.  The Board noted that the prior 
determinations were made in denying benefits to the veteran's 
spouse-the appellant had never had the opportunity to 
present argument on the merits of the case.  That is, her 
claim had not been adjudicated without regard to the finality 
of the Administrative Decision.  In addition, the appellant 
had submitted new evidence.  As such, the Board found that 
the appellant was entitled to de novo review of her claim.  



REMAND

Review of the claims file reveals that additional action by 
the RO is warranted on the claim of whether the veteran's 
death was the result of his own willful misconduct.  

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that, in a March 2003 letter, the 
Board requested that the appellant provide information and 
evidence to substantiate her claim.  However, the record does 
not include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to service connection claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should furnish to the appellant 
and her representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in her possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.    

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of whether 
the veteran's death was the result of his 
own willful misconduct in light of all 
pertinent evidence and legal authority. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of VCAA laws and regulations, 
and clear reasons and bases for the RO's 
determinations) and afford the appellant 
and her representative the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




